                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO DARNELL MAYS,

                         Plaintiff,
      v.                                                 Case No. 18-cv-1769-pp

TRACY JOHNSON, et al.,

                        Defendants.
______________________________________________________________________________

 **AMENDED** ORDER SCREENING AMENDED COMPLAINT (DKT. NO. 10)
       UNDER 28 U.S.C. §1915A AND DISMISSING ONE DEFENDANT
______________________________________________________________________________

      Plaintiff Antonio Darnell Mays, an inmate at the Green Bay Correctional

Institution who is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants violated his civil rights. On July 18, 2019,

the court granted the plaintiff’s motion to proceed without prepaying the filing

fee and screened the complaint. Dkt. No. 9. The court dismissed three

defendants but allowed the plaintiff’s Eighth Amendment claim against

Defendant Tracy Johnson to proceed. Id. at 9–10. On September 16, 2019, the

defendant answered the complaint. Dkt. No. 12. Almost two months earlier,

however, on July 24, 2019, the plaintiff filed an amended complaint against

Johnson and a second defendant, Vince Varone, who had not been named as a

defendant in the original complaint. Dkt. No. 10. Fed. R. Civ. P. 15(a)(1) allows

a party to amend his pleading one time without the court’s permission, if he

does so within twenty-one days of the day he serves the complaint or within

twenty-one days after the defendant answers. Because the plaintiff filed his


                                        1
amended complaint before defendant Johnson answered the original

complaint, the court will screen the amended complaint.

      A.     Federal Screening Standard

      As the court explained in its original screening order, the court must

dismiss a complaint if the plaintiff raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b). To state a claim, a complaint must contain sufficient factual

matter, accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

court gives a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.     The Plaintiff’s Allegations

      In the amended complaint, the plaintiff has sued his probation agent,

Tracy Johnson, and has added Administrative Law Judge Vince Varone.

Dkt. No. 10 at 1, 3.

      The plaintiff alleges that Johnson violated a temporary restraining order

and his rights under the Eighth Amendment by “having [him] arrested on the

(violations) [he] had already ‘Beaten’ even though ‘she knew that [he] had not


                                           2
been founded [sic] to have committed those violations’ and that [he] had not

committed any (new violations).”1 Id. at 2. The amended complaint alleges that

on November 7, 2018, Johnson recommended revocation of the plaintiff’s

extended supervision using the same allegations that had failed to result in a

revocation at the June 20, 2018 revocation hearing or on appeal on July 27,

2018. Id. at 3. The plaintiff alleges that on December 5, 2018, he had a second

revocation hearing based on those same allegations, but this time ALJ Vince

Varone “made a decision” to revoke him “after [he] already beat these same (4

allegations) [he] was not found guilty on, on (June 20, 2018) . . . .” Id. The

plaintiff alleges that Varone knew that he had not violated any “new rules,” and

that Varone knew that a revocation hearing on the same violations had taken

place months earlier. Id. Yet, the plaintiff says, Varone still held a second

revocation hearing. Id. The plaintiff seeks $500,000 in damages. Id. at 4.

      C.    The Court’s Analysis

      As in his initial complaint, the plaintiff alleges that Johnson caused him

to be arrested on violations that she knew he previously had “beaten.” For the

reasons discussed in the court’s previous order, the court will allow the

plaintiff to proceed on an Eighth Amendment claim against Johnson.

      The amended complaint does not state a claim against the administrative

law judge, Varone. “[T]he absolute immunity enjoyed by judges for judicial

actions taken in accordance with their jurisdictional authority extends to other



1This portion of the complaint loosely quotes, with a few typographical errors
or changes, the court’s previous screening order. Dkt No. 9 at 6.
                                         3
officials, including ALJs, when they perform functions that are ‘closely

associated with the judicial process.’” Smith v. Gomez, 550 F.3d 613, 619 (7th

Cir. 2008) (quoting Cleavinger v. Saxner, 474 U.S. 193, 200 (1985); Forrester v.

White, 484 U.S. 219, 225 (1988); Dawson v. Newman, 419 F.3d 656, 662 (7th

Cir. 2005)). Answering the question of whether the judge’s actions are “closely

associated with the judicial process” involves a “functional” analysis. Harlow v.

Fitzgerald, 457 U.S. 800, 810–11 (1982). The “touchstone” for whether judicial

conduct is protected by absolute immunity is whether it involves “performance

of the function of resolving disputes between parties, or of authoritatively

adjudicating private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429,

435–36 (1993).

      Deciding to hold a revocation hearing and deciding to revoke the

plaintiff’s extended supervision were actions taken within the scope of the

ALJ’s judicial function. Those decisions involved the exercise of discretion or

judgment, they are normally performed by a judge, and the parties to the

revocation proceedings “dealt with the judge as judge.” Dawson v. Newman,

419 F.3d 656, 661 (7th Cir. 2005). Judicial immunity bars the plaintiff’s claim

against Varone.

      Because the plaintiff does not allege that he has successfully appealed or

otherwise succeeded in having his revocation overturned, his claim against

Varone also is barred under Heck v. Humphrey, 512 U.S. 477 (1994). In Heck,

the Supreme Court held “that a section 1983 suit can’t be brought if a

judgment in favor of the plaintiff would imply that his conviction in a prior


                                        4
proceeding had been invalid.” Rollins v. Willett, 770 F.3d 575, 576 (7th Cir.

2014) (citing Heck). “Heck applies to both a prisoner’s original sentence and to

reimprisonment upon revocation of parole.” Easterling v. Siarnicki, 435

F. App’x 524, 526 (7th Cir. 2011) (citing Wilkinson v. Dotson, 544 U.S. 74, 81–

82 (2005)). The court understands that the plaintiff disagrees with Varone’s

decision to revoke him, but the procedure for him to express that disagreement

would have been to appeal the revocation and/or file a petition for a writ of

habeas corpus, not to sue Varone for damages in a civil tort case. See Heck,

512 U.S. at 481 (citing Preiser v. Rodriguez, 411 U.S. 475, 488–90 (1973)).

      The court will dismiss Varone as a defendant.

      D.    Conclusion

      The court ORDERS that defendant Varone is DISMISSED.

      The court will allow the plaintiff’s Eighth Amendment claim against

Johnson to proceed.

      The court ORDERS Johnson to file a responsive pleading to the plaintiff’s

amended complaint.

      **Both parties have consented to proceed before a Magistrate Judge, so

the court will enter a separate order REASSIGNING this case to Magistrate

Judge William E. Duffin.**

      The court reminds the parties that they may not begin discovery until the

court enters a scheduling order setting deadlines for discovery and dispositive

motions. The court also reminds the parties to notify the court if they change




                                        5
addresses, so that the court knows where to send important documents. Dkt.

No. 9 at 11–12.

      The court reminds the plaintiff that under the Prisoner E-Filing Program,

he must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. If the plaintiff is no longer

incarcerated, he must submit all correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      Dated in Milwaukee, Wisconsin this 10th day of October, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         6
